Title: From George Washington to Thomas Gage, 12 April 1758
From: Washington, George
To: Gage, Thomas

 
To The Honble Thomas Gage 
Dear Sir,Ft Loudoun, 12th Aprl 1758.     
With a great deal of sincerity I thank you, for the notice you have been pleased to take of Mr Hall. And, if possible, I more sincerely congratulate you upon the promotion you have justly met with, yourself.
I wou’d now, altho’ I think modesty will scarcely permit me to ask it, beg the favour of you to mention me to Genl Forbes (if you are acquainted with that Gentleman:) I mean not, Sir, as one, who has favors to ask of him—on the contrary, having entirely laid aside all hopes of preferment in the military line, (and being at present induced to serve this campaign from abstract motives, purely laudable.) I only wish to be distinguished in some measure from the general run of provincial Officers, as I understand there will be a motley herd of us! This, I flatter myself, can hardly be deemed an unreasonable request, when it is considered, that I have been much longer in the Service than any provincial officer in America.
I most sincerely wish you success in whatever Enterprize you may go upon; and with the most affectionate regard, I am, Dr Sir, Your most obedt and obliged Humble Servant,

G:W.

